Citation Nr: 1641012	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee. 

2.  Entitlement to a disability rating in excess of 10 percent for residuals of left knee injury. 

3.  Entitlement to a disability rating in excess of 10 percent for residuals of right knee injury. 

4.  Entitlement to service connection for diabetes mellitus type II. 

5.  Entitlement to service connection for kidney dysfunction, to include as secondary to diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1977 to September 1986, from February 2005 to September 2005, and from November 2008 to March 2009.  The Veteran also served with the Army National Guard, with regular but brief periods of active duty for training (ACDUTRA) from August 1987 to February 2009.  This matter comes before the Board of Veterans' Appeals (Board) following a rating decision in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2016, the Veteran testified at a hearing at the Waco RO before the undersigned Veterans Law Judge (VLJ).  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  

As is discussed in further detail below, the Board has recharacterized the Veteran's claim of entitlement to service connection for residuals of bruised kidney injury to one of service connection for kidney dysfunction, to include as secondary to diabetes mellitus type II.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  This change is reflected on this listing of issues on page one of this decision and remand. 

The issues of entitlement to service connection for diabetes mellitus type II and kidney dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran testified during the June 2016 hearing that he requested a withdrawal of his appeal for the issues of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee; entitlement to a disability rating in excess of 10 percent for residuals of left knee injury; and entitlement to a disability rating in excess of 10 percent for residuals of right knee injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to a disability rating in excess of 10 percent for residuals of left knee injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of  entitlement to a disability rating in excess of 10 percent for residuals of right knee injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  During the June 2016 hearing, the Veteran through his representative informed the undersigned that he wished to withdraw his appeal of the issues of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee, entitlement to a disability rating in excess of 10 percent for residuals of left knee injury, and entitlement to a disability rating in excess of 10 percent for residuals of right knee injury.  The Veteran affirmed that it was his intention to withdraw his appeal of these issues on the record.  There remains no allegation of errors of fact or law for appellate consideration with regards to the issues of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee, entitlement to a disability rating in excess of 10 percent for residuals of left knee injury, and entitlement to a disability rating in excess of 10 percent for residuals of right knee injury.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed. 


ORDER

The appeal seeking entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee is dismissed. 

The appeal seeking entitlement to a disability rating in excess of 10 percent for residuals of left knee injury is dismissed. 

The appeal seeking entitlement to a disability rating in excess of 10 percent for residuals of right knee injury is dismissed. 


REMAND

Regrettably, before the Board makes a determination as to the issues of service connection for diabetes mellitus type II and renal dysfunction, further development of the record is necessary.  Specifically, the Veteran must be afforded a new VA examination to provide an opinion as to the etiology of the diabetes mellitus type II as well as to provide an opinion as to the etiology of the renal dysfunction on a secondary basis.  

The Veteran was last afforded a VA examination to evaluate the nature and etiology of his diabetes mellitus type II in September 2009.  The examiner reviewed the claims file and found that the Veteran was first diagnosed with diabetes mellitus type II about four or five years prior to the date of the examination.  According to the Veteran, he was started on diet and exercise at age 49, four years prior to the date of the examination.  After diagnostic testing, the examiner confirmed the diagnoses of diabetes mellitus type II.  The examiner did not offer an opinion as to the etiology of the diabetes mellitus type II. 

The Veteran's service treatment records show that the Veteran was first diagnosed with diabetes mellitus in a VA outpatient record dated January 30, 2006.  A review of the Veteran's military personnel records shows that the Veteran was not serving on active duty or ACDUTRA on January 30, 2006.  The Veteran may be entitled to service connection for diabetes mellitus type II either due to a finding that the diabetes mellitus is otherwise attributable to service or a finding that the existing diabetes mellitus was aggravated as a result of a service.  Such a finding as to etiology requires a medical opinion from a qualified medical professional with appropriate training and expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, a new VA examination is necessary in order to have a VA examiner provide an opinion regarding the etiology of the diabetes mellitus type II, to include a discussion of whether the diabetes mellitus is otherwise attributable to service and/or is the existing diabetes mellitus was aggravated by service subsequent to the initial diagnosis on January 30, 2006. 

The Veteran was last afforded a VA examination to evaluate the nature and etiology of the residuals of his bruised kidney injury in May 2014.  A review of the claims file revealed that the Veteran experienced a renal contusion while in service in 1977, and more recently was diagnosed with diabetes mellitus type II and hypertension within the 10 years prior to the examination.  According to the Veteran, he had experienced steadily increasing creatinine levels and blood in his urine following a cytoscopic examination in 2002 that showed no residuals of the in-service renal contusion.  After detailing the history of the Veteran's treatment for his renal contusion and his subsequent development a treatment for diabetes mellitus type II and hypertension, the examiner concluded that the decline in renal function was most likely attributable to the Veteran's diabetes mellitus type II.  In support thereof, the examiner found that the renal contusion was an acute transient event that resolved without residuals.  Furthermore, the examiner stated that the elevated creatinine levels reported by the Veteran were most consistent with diabetic neuropathy, not a bruised kidney that occurred decades earlier while in service. 

The examiner's finding that the Veteran's decline in renal function is more likely attributable to diabetes mellitus type II raises the possibility that the Veteran may be entitled to service connection for renal dysfunction as secondary to diabetes mellitus type II.  See Clemons, 23 Vet. App. at 5 (a Veteran sufficiently files a claim for benefits by describing symptoms of a disability and need not accurately identify a precise medical diagnosis.).  Of course, the Veteran's service connection claim first requires a determination as to his entitlement to service connection for diabetes mellitus type II.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore, a decision on the issue of entitlement to service connection for residuals of bruised kidney injury is deferred pending resolution of the Veteran's diabetes mellitus type II claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing, among other things, the provisions of 38 C.F.R. § 3.310 regarding secondary service connection.

2.  Associate with the claims file any updated records documenting the Veteran's treatment for diabetes mellitus type II and any symptoms of renal dysfunction at a VA medical center.

3.  After completion of the foregoing, schedule the Veteran for a VA examination with a medical professional qualified to provide opinions as to endocrine disorders, for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's diabetes mellitus type II and renal dysfunction.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of diabetes mellitus type II and renal dysfunction.  All necessary studies or tests must be accomplished.

Based upon the claim file review, the history presented by the Veteran, and any examination results, the examiner is requested to provide an opinion as to whether the diabetes mellitus type II at least as likely as not (50 percent probability or greater) did not worsen beyond its natural progression during ACDUTRA service.  The examiner must then opine as to whether it is at least as likely as not (50 percent probability or greater) the diabetes mellitus type II is related to the Veteran's military service, to include periods of active duty as well as periods of active duty for training. 

Then, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) renal dysfunction began in service, including as due to a kidney injury, or is otherwise related to service.  If the examiner finds that the diabetes mellitus type II was either worsened beyond its natural progression during service or is otherwise attributable to service, the examiner must also opine as to whether it is at least as likely as not (50 percent probability or greater) that any renal dysfunction is proximately due to, or aggravated by, the diabetes mellitus type II.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that the diabetes mellitus type II aggravated any renal dysfunction, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

In providing these opinions, the examiner must specifically address the Veteran's contentions that his creatinine levels have steadily increased since before he was discharged from service and that he has consistently reported having urine in his blood for several years. 

The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

4.  After completing the above action, the AOJ must readjudicate the issue on appeal.  If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


